PERFORMANCE OF LOAN OBLIGATIONS AND INDEMNITY AGREEMENT

THIS PERFORMANCE OF LOAN OBLIGATIONS AND INDEMNITY AGREEMENT (this “Agreement”)
is made and entered into as of the 31st day of March, 2010 (the “Effective
Date”), by and among G&E HEALTHCARE REIT II SARTELL MOB, LLC, a Delaware limited
liability company (“Buyer”); STINGRAY PROPERTIES, LLC, a Minnesota limited
liability company (“Seller”); SYLVAN HOLDINGS, LLC, a Minnesota limited
liability company and CRYSTAL BLUE PROPERTIES, LLC, a Minnesota limited
liability company (collectively, “Existing Entity Guarantors”); RONALD BERG,
GARY VERKINNES, JEFFREY GERDES, and SAMIR ELGHOR, each an individual
(collectively, “Existing Individual Guarantors” and together with Existing
Entity Guarantors, “Existing Guarantors”); and GRUBB & ELLIS HEALTHCARE REIT II,
INC., a Maryland corporation (“Buyer Parent”).

Recitals

A. Seller is the owner of certain real property located in Sartell, Minnesota
commonly referred to as the “Center for Neurosurgery and Spine”, which is more
particularly described on Exhibit “A” attached hereto and incorporated by
reference (the “Property”).

B. The Property secures (i) a loan (the “Loan”) in the original principal amount
of $4,000,000.00 to Seller from Wells Fargo Bank, National Association, and any
of its assigns or successors in interest (“Lender”) and (ii) certain obligations
of the Seller under the Swap Agreement (as defined on Exhibit B) (collectively,
the “Swap Obligations”). The Loan and the Swap Obligations are evidenced and
secured by the documents listed on Exhibit “B” attached hereto and incorporated
herein by reference for all purposes (collectively, the “Existing Loan
Documents”). Pursuant to certain provisions of the Existing Loan Documents, the
Existing Guarantors guaranty certain obligations of the Seller.

C. Pursuant to that certain Real Estate Purchase Agreement and Escrow
Instructions dated January 7, 2010 (as the same may be amended, the “Sales
Agreement”), Seller agreed to sell, and Buyer agreed to purchase, the Property,
on the terms and conditions set forth therein. The parties originally
contemplated that, upon closing under the Sales Agreement, the Buyer would
assume the Loan in its entirety from the Seller and the Buyer Parent would
replace the Existing Guarantors in conjunction with said assumption. (Buyer and
Buyer Parent may be referred to herein collectively as the “Buyer Parties”, and
Seller and the Existing Guarantors may be referred to herein collectively as the
“Seller Parties”.)

D. In accordance with the terms of the Sales Agreement, the Seller and the Buyer
sought the Lender’s approval of the proposed assumption. While the Lender did
not approve the Buyer’s assumption of the Loan in its entirety, the Lender has
consented to the Buyer’s acquisition of the Property “subject to” the Loan. The
Lender has conditioned its consent upon the Seller remaining the “Borrower”
under the Loan, the Existing Guarantors continue to guaranty certain Loan
obligations and the Swap Obligations and the parties’ execution of the following
documents:

i. That certain Consent and Assumption Agreement of even date herewith by and
among the Lender, the Seller and the Buyer, acknowledged and consented to by the
Existing Guarantors, pursuant to which, among other things, the Lender evidenced
its consent to the transfer, as more particularly described therein;

ii. That certain Modification of Third-Party Mortgage, Security Agreement,
Fixture Financing Statement and Assignment of Leases and Rents of even date
herewith by and between the Lender and the Buyer (the “Mortgage Modification”),
pursuant to which the parties modified the Mortgage (as defined on Exhibit B) so
as to reflect the Buyer’s acquisition of the Property and the Buyer’s status as
a “non-borrower mortgagor,” as more particularly set forth therein;

iii. That certain Replacement Reserve Agreement of even date herewith by and
between the Lender and the Buyer (the “Replacement Reserve Agreement”), pursuant
to which the Buyer established a replacement reserve account for the funding of
capital replacements during the term of the Loan, as more particularly set forth
therein;

iv. That certain Second Amendment to Credit Agreement of even date herewith by
and between the Lender and the Seller (the “Credit Agreement”), acknowledged and
consented to by the Existing Guarantors, pursuant to which the Seller Parties
agree to, among other things, the reinstatement of certain financial reporting
requirements, as more particularly set forth therein; and

v. That certain Subordination Agreement of even date herewith by and between the
Lender, the Seller Parties and the Buyer, pursuant to which the parties agree
that the Second Mortgage (as hereinafter defined) shall be subordinate to the
Mortgage, as more particularly set forth therein. Items (i) – (v) shall be
collectively referred to herein as the “New Loan Documents,” and, together with
the Existing Loan Documents, the “Loan Documents”.

E. Upon the Buyer’s acquisition of the Property and pursuant to the terms of the
Loan Documents, (i) the Seller shall continue in its capacity as the “Borrower”
under the Loan, (ii) the Seller shall remain personally liable to the Lender to
repay the Loan under the Note (as defined on Exhibit B), (iii) the Seller shall
remain personally liable as to the Swap Obligations , (iii) the Existing
Guarantors shall continue in their capacity as guarantors of certain Loan
obligations and the Swap Obligations, (iv) the Property shall continue to serve
as security for the Loan and the Swap Obligations and (v) the Buyer shall become
the “Mortgagor” under the Loan. Notwithstanding the foregoing, as between the
Seller Parties and the Buyer Parties, (i) the Buyer agrees to assume certain
obligations of the Seller as “Borrower” under the Loan, (ii) the Buyer agrees to
assume certain obligations of the Seller under the Swap Agreement, (iii) the
Seller agrees to retain certain obligations of the Seller as “Borrower” under
the Loan and under the Swap Agreement and (iv) the Existing Guarantors agree to
retain their guaranty obligations with respect to the Loan and the Swap
Agreement, all as more particularly set forth in this Agreement. In conjunction
with such assumption and retention, the Seller Parties and the Buyer Parties
desire to provide certain indemnifications, each as more particularly set forth
herein.

Agreement

In consideration of the mutual covenants and agreements set forth herein, the
parties hereto hereby agree as follows:

1. Performance of Assumed and Retained Obligations.

a. Assumed Obligations. For purposes of this Agreement, the following
obligations shall collectively be referred to as the “Assumed Obligations”:

i. Note. From and after the Date hereof, Buyer shall make the monthly payments
of principal and interest due under the Note due after the date hereof directly
to the Lender, including any late fees and any default interest which accrues as
a result of, any breach or non-performance by Buyer of the Loan Documents and/or
this Agreement, but excluding any late fees and any default interest which
accrues as a result of any breach or non-performance by Seller or any Existing
Guarantor of the Loan Documents and/or this Agreement (each, a “Monthly Note
Payment”).

ii. Swap. From and after the Date hereof, Buyer shall make the monthly payments
directly to the Lender due after the date hereof or, alternatively and as
applicable, apply the monthly credit from the Lender due after the date hereof
against the Monthly Note Payment due under the Swap Agreement (each, a “Monthly
Swap Payment”).

iii. Mortgage. From and after the Date hereof, Buyer shall perform all
obligations of the “Mortgagee” under the Mortgage and the Mortgage Modification
that arise after the date hereof, including, without limitation, the obligations
to pay taxes and assessments directly to the taxing authority (except any taxes
which Seller and/or any Existing Guarantors and/or their affiliates and assigns
may be obligated to pay by virtue of any space lease of the Property) and to
maintain insurance. In the event that the Lender exercises its rights to escrow
taxes, assessments and insurance pursuant to Paragraph 2 of the Mortgage,
regardless of the reason for such exercise, Buyer hereby agrees to make such
monthly escrow payments directly to the Lender; provided, however, that Buyer
shall not be deemed to have waived its right in so doing to seek indemnification
under Section 8(a) hereof for any related Seller or Existing Guarantor breach or
non-performance.

iv. Minimum Occupancy. From and after the date hereof, Buyer shall perform all
obligations of the Borrower pursuant to the “minimum occupancy” covenant as
provided in the Credit Agreement.

v. Replacement Reserve. From and after the date hereof, Buyer shall perform all
obligations, liabilities, agreements, and covenants in the Replacement Reserve
Agreement.

b. Retained Obligations. Except for the Assumed Obligations, any and all
obligations, agreements, covenants, representations and warranties of the Seller
and/or the Existing Guarantors set forth in the Loan Documents shall be retained
and, as applicable, performed by the Seller and Existing Guarantors (the
“Retained Obligations”).

c. Performance. Notwithstanding anything to the contrary in the Loan Documents,
Buyer and Buyer’s Parent hereby agree to perform and promptly pay, if
applicable, the Assumed Obligations at the time, in the manner and otherwise in
all respects as set forth in the Loan Documents and/or this Agreement, and
Seller and each Existing Guarantor hereby agree to perform the Retained
Obligations at the time, in the manner and otherwise in all respects as set
forth in the Loan Documents and/or this Agreement. Notwithstanding the
foregoing, Seller and each Existing Guarantor acknowledge and agree (i) that
Buyer shall have no responsibility to Seller in connection with the Retained
Obligations, (ii) that Seller and each Existing Guarantor shall not be released
from their respective obligations under the Loan Documents until such time as
each obtains a release from such obligations from Lender and (iii) Buyer is not
personally liable to the Lender to make the Monthly Note Payments or the Monthly
Swap Payments.

2. Seller’s Representations. Seller and each Existing Guarantor warrant and
represent to Buyer as of the date of this Agreement as follows:

a. As of the Effective Date, the principal balance of the Loan is $3,340,516 and
interest on the Loan has been paid through and including March 15, 2010.

b. Seller and each Existing Entity Guarantor is a limited liability company
validly formed in the State of Minnesota. Seller and each Existing Entity
Guarantor have full power and authority to enter into this Agreement, to perform
this Agreement and to consummate the transactions contemplated hereby. The
execution, delivery and performance of this Agreement and all documents
contemplated hereby by Seller and each Existing Entity Guarantor have been duly
and validly authorized by all necessary action on the part of Seller and each
Existing Entity Guarantor and all required consents and approvals have been duly
obtained and will not result in a breach of any of the terms or provisions of,
or constitute a default under any indenture, agreement or instrument to which
Seller or each Existing Entity Guarantor is a party.

c. This Agreement is a legal, valid and binding obligation of Seller and each
Existing Guarantor, enforceable against each in accordance with its terms,
subject to the effect of applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting the rights of creditors
generally.

d. No authorization, consent, or approval of any governmental authority
(including courts) is required for the execution and delivery by Seller or each
Existing Guarantor of this Agreement or the performance of its obligations
hereunder.

e. There are no actions, suits or proceedings pending, or, to the knowledge of
each, threatened against Seller or any Existing Guarantor, which if determined
adversely, may affect the ability of such party to perform its obligations
hereunder.

f. Seller and each Existing Guarantor have not (i) made a general assignment for
the benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition by its respective creditors,
(iii) suffered the appointment of a receiver to take possession of all or
substantially all of its assets, (iv) suffered the attachment or other judicial
seizure of all, or substantially all, of its assets, (v) admitted in writing its
inability to pay its debts as they come due, or (vi) made an offer of
settlement, extension or composition to its creditors generally. Seller
represents that, as of the Effective Date, Seller does not possess a present
intention to take or suffer any of the foregoing actions in the future, and each
Guarantor represents that, as of the Effective Date, such Guarantor similarly
does not possess a present intention to take or suffer any of the foregoing
actions in the future.

g. Neither the execution, delivery or performance of this Agreement nor
compliance herewith (i) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (A) the
articles of organization or operating agreement of Seller or of either Existing
Entity Guarantor, or (B) any law or any order, writ, injunction or decree of any
court or governmental authority to which Seller or any Existing Guarantor is
subject, or (ii) results in the creation or imposition of any lien, charge or
encumbrance upon Seller or any Existing Guarantor’s property.

h. The Loan Documents have been provided to the Buyer in accordance with the
Sales Agreement. Exhibit “B” contains a correct and complete list of all the
documents that evidence or secure the Loan, and none of such documents have been
modified except as disclosed on Exhibit “B”. Prior to the Effective Date, except
as provided on the attached Exhibit “C”, there has been no default by any party
to the Loan Documents nor has any event or condition occurred that with the
passage of time or the giving of notice would constitute a default under the
Loan Documents. All the representations, warranties, and covenants set forth in
the Loan Documents were true and accurate at the closing of the Loan and, except
as provided on Exhibit “C”, remain true and accurate as of the date hereof.

i. There are no monetary encumbrances or liens of any kind or nature against the
Property except those created by the Loan Documents or as otherwise set forth on
Buyer’s title report, or on the deed delivered by the Seller to the Buyer
pursuant to the Sales Agreement as of the Effective Date.

j. The financial statements if any of the Seller and Existing Guarantors
provided to Buyer prior to the date hereof are true and complete in all material
respects.

k. For purposes of this Agreement, where the words “to the knowledge of” or
“possess a present intention” or words of similar import, shall mean the actual
knowledge and/or intentions of Ronald Berg, Gary Verkinnes, Jeffrey Gerdes and
Samir Elghor.

3. Buyer’s Representations. Buyer and Buyer Parent represent and warrant to
Seller as of the date of this Agreement:



  3.1   Buyer is a Delaware limited liability company which is duly organized,
validly existing, and in good standing under the laws of the state of Buyer’s
organization. Buyer has the full power and authority to own its properties and
to transact the businesses in which it is presently engaged or presently
proposes to engage.



  3.2   Buyer Parent is a Maryland corporation which is duly organized, validly
existing, and in good standing under the laws of the state of Buyer Parent
organization. Buyer Parent has the full power and authority to own its
properties and to transact the businesses in which it is presently engaged or
presently proposes to engage.



  3.3   The execution, delivery, and performance of this Agreement by Buyer and
Buyer Parent, have been duly authorized by all necessary action by Buyer and
Buyer Parent; do not require the consent or approval of any other person,
regulatory authority or governmental body; and do not conflict with, result in a
violation of, or constitute a default under (a) any provision of its articles of
incorporation, or bylaws, or any agreement or other instrument binding upon
Buyer or Buyer Parent or (b) any law, governmental regulation, court decree, or
order applicable to Buyer or Buyer Parent.



  3.4   This Agreement given by Buyer and Buyer Parent when delivered,
constitutes legal, valid and binding obligations of Buyer and Buyer Parent,
enforceable against the Buyer and Buyer Parent in accordance with its respective
terms (subject, as to enforceability, to limitations resulting from bankruptcy,
insolvency, and other similar laws affecting creditors’ rights generally).



  3.5   There are no actions, suits or proceedings pending, or, to the knowledge
of each, threatened against Buyer or Buyer Parent, which if determined
adversely, may affect the ability of such party to perform its obligations
hereunder.



  3.6   The financial statements, if any, of the Buyer and Buyer Parent provided
to Seller prior to the date hereof are true and correct in all material
respects.



  3.7   Buyer and Buyer Parent understand and agree that Seller is relying upon
the above representations and warranties in extending certain accommodations
hereunder.

4. Covenants of Seller and Existing Guarantors. Until such time as this
Agreement is terminated in accordance with its terms:

a. Seller shall (i) remain duly organized and existing and in good standing
under the laws of the State of Minnesota, (ii) not cause, directly or
indirectly, a default under the terms of the Loan Documents or this Agreement,
and (iii) not conduct any business whatsoever except in accordance herewith.

b. Each Existing Entity Guarantor shall (i) remain duly organized and existing
and in good standing under the laws of the State of Minnesota, and (ii) not
cause, directly or indirectly, a default under the terms of the Loan Documents
or this Agreement.

c. Each Existing Individual Guarantor shall not cause, directly or indirectly, a
default under the terms of the Loan Documents or this Agreement.

d. Seller and each Existing Guarantor shall not (i) make a general assignment
for the benefit of creditors, (ii) file any voluntary petition in bankruptcy or
suffer the filing of an involuntary petition by any of its respective creditors,
(iii) suffer the appointment of a receiver to take possession of all or
substantially all of its assets, (iv) suffer the attachment or other judicial
seizure of all, or substantially all, of its assets, (v) admit in writing its
inability to pay its debts as they come due, or (vi) make an offer of
settlement, extension or composition to its creditors generally.

e. At Buyer’s request, Seller and each Existing Guarantor shall consent to and
execute any modifications or amendments to the Loan Documents reasonably
requested by Buyer, which consent and execution shall not be unreasonably
withheld, conditioned, or delayed. Notwithstanding the foregoing, Seller and
Existing Guarantors shall not be required to consent to modifications or
amendments that constitute material alterations of the terms of payment,
including material changes in maturity dates and interest rates of the Loan.

f. Seller and each Existing Guarantor shall not (i) consent to a modification or
amendment to the Loan Documents without the prior written consent of Buyer,
which consent may be withheld in Buyer’s sole and absolute discretion, or
(ii) interfere, directly or indirectly, with the performance by Buyer of the
Assumed Obligations to the Lender.

g. At Buyer’s request, Seller and each Existing Guarantor shall cooperate with
Buyer as reasonably necessary with regard to any proposed assumption of the Loan
by any potential contract purchaser of the Property.

5. Covenants of Buyer and Buyer Parent. Buyer and Buyer Parent (as applicable)
covenant and agree with Seller that, while this Agreement is in effect, the
Buyer and Buyer Parent (as applicable) will:

a. Promptly inform Seller in writing of all litigation and all threatened
litigation known to Buyer affecting the Buyer which materially, adversely
affects the financial condition of Buyer.

b. Neither Buyer nor Buyer Parent shall cause, directly or indirectly, a default
under the terms of the Loan Documents or this Agreement.

6. Buyer’s Performance. From and after the Effective Date, Buyer shall be
entitled to, without interference from Seller, any affiliate of Seller or the
Existing Guarantors:

a. Operate, maintain, manage, and otherwise carry on as the fee simple owner of
the Property;

b. Prepay in full or in part the Loan at any time, in Buyer’s sole discretion;
provided, however, that Buyer shall be responsible for Termination Amount (as
defined in the Swap Agreement) in the event that Buyer initiates any such
prepayment;

c. Negotiate modifications or amendments to the terms of the Loan with Lender,
subject to the approval of Seller and the Existing Guarantors as provided in
Section 4(f) above; and

d. Correspond directly with Lender, including, without limitation, providing
notices, property information and other communications related to the Loan or
the Property.

7. Waiver. Seller and each Existing Guarantor hereby acknowledge that its
respective obligations under the terms of this Agreement shall not be released,
diminished, impaired, reduced or affected if with or without notice to or
consent of Seller or any Existing Guarantor, Buyer and Lender enter into any
renewal, extension, modification, supplement, subordination or rearrangement of
the terms of any or all of the Loan and/or any of the Loan Documents or any
other terms thereof, or any waiver, termination, or release of, or consent to
departure from, any of the Loan Documents or any other guaranty of any or all of
the Assumed Obligations, or any adjustment, indulgence, forbearance, or
compromise that may be granted from time to time by Lender to Buyer or any other
person at any time liable for the payment or performance of any or all of the
Assumed Obligations. In addition, Seller and each Existing Guarantor hereby
acknowledge and agree that Buyer may disclose any information regarding the
Loan, Loan Documents, and the parties thereto to its consultants, agents,
representatives, accountants, lenders, lessees, or any other party in the
reasonable discretion of Buyer.

8. Indemnifications.

a. Seller’s and Existing Guarantors’ Indemnity. Seller and each Existing
Guarantor, on a joint and several basis, agree to indemnify, defend and hold
Buyer, Buyer Parent, and their officers, directors, partners, members, agents,
employees, affiliates, attorneys, heirs, successors and assigns (each a “Buyer
Indemnified Party” and collectively, “Buyer’s Indemnified Parties”) harmless
from and against any and all liabilities, liens, claims, damages, costs,
expenses, suits or judgments paid or incurred by any of Buyer’s Indemnified
Parties and all expenses related thereto, including, without limitation, court
costs and reasonable attorneys’ fees arising out of or in any way connected or
related to (i) any liability of Buyer Indemnified Parties arising because of a
breach or nonperformance by Seller or any Existing Guarantor of any of the
Retained Obligations, (ii) any breach or nonperformance by Seller or any
Existing Guarantor of any provision or covenant contained in this Agreement,
(iii) the breach of any representation or warranty of Seller or any Existing
Guarantor contained in this Agreement and resulting in liability of any Buyer
Indemnified Parties and/or (iv) any liability arising because of a breach or
non-performance of Seller or any Existing Guarantor of the Loan Documents prior
to the Effective Date. The indemnities set forth in this Section shall survive
without limitation. Notwithstanding the foregoing, in no event shall Seller
Parties be obligated to indemnify, defend, or hold harmless any Buyer
Indemnified Party for any liabilities of a Buyer Indemnified Party to the extent
arising out of the Assumed Obligations. Notwithstanding anything in this
Agreement to the contrary, Buyer Parties’ sole remedy for a breach of the
representations made in paragraph 2(a) and 2(h) above shall be limited to the
indemnities in this Section 8(a). This Section 8(a) shall not create any new
liability of the Seller Parties in favor of the Buyer Indemnified Parties with
respect to any “Pre-Existing Physical Condition” on the Property, except to the
extent a Buyer Indemnified Party is liable to the Lender with respect thereto.
“Pre-Existing Physical Condition” shall mean a condition existing as of the date
hereof relating to (i) any Hazardous Materials (as defined in the Sales
Agreement) stored on, incorporated into, located on, present in or used on the
Property in violation of, and requiring remediation under, any laws, ordinances,
statutes, codes, rules or regulations, as of the date of hereof, or (ii) the
physical condition of the improvements on the Property.

i. Seller Indemnity Obligations Triggered; No Acceleration. In the event that
Buyer is entitled to be indemnified by Seller and each Existing Guarantor under
this Section 8(a) for any of the foregoing reasons and the Lender does not
accelerate the Loan as a result of such breach or non-performance of Seller
and/or any Existing Guarantor, entitlement to such indemnification shall accrue
to Buyer immediately; provided, however, that Buyer shall continue to comply
with its obligations hereunder as to the Assumed Obligations, including, without
limitation, its obligation to make the Monthly Note Payments and Monthly Swap
Payments directly to the Lender and comply with the Buyer’s obligations as
“Mortgagor” under the Mortgage and Mortgage Modification.

ii. Seller Indemnity Obligations Triggered; Acceleration. In the event that
Buyer is entitled to be indemnified by Seller and each Existing Guarantor under
this Section 8(a) and the Lender accelerates the Loan, entitlement to such
indemnification shall accrue to Buyer immediately; provided, however, that Buyer
shall be obligated to make Buyer’s Acceleration Payment (as hereinafter defined)
directly to the Lender, and Seller and/or any Existing Guarantor shall be
obligated to make Seller’s Acceleration Payment (as hereinafter defined), if
any, directly to the Lender. Notwithstanding anything to the contrary contained
herein, upon the acceleration of the Loan, (i) Buyer hereby covenants and agrees
that Buyer shall pay, directly to the Lender, the outstanding principal balance
under the Note, or such lesser amount as the Lender may have accelerated, and
any accrued interest thereon, including any late fees which accrue as a result
of, and any default interest which accrues as a result of, any breach or
non-performance by Buyer of the Assumed Obligations and/or this Agreement, but
excluding any late fees and any default interest which accrue as a result of any
breach or non-performance by Seller or any Existing Guarantor of the Retained
Obligations and/or this Agreement (such sums shall collectively be referred to
herein as “Buyer’s Acceleration Payment”), (ii) Seller shall pay any late fees
and any default interest which accrues as a result of, any breach or
non-performance by Seller of the Retained Obligations and/or this Agreement
(such sums shall collectively be referred to herein as “Seller’s Acceleration
Payment”), (iii) the Seller Parties or the Buyer Parties, as applicable in
accordance with Section 22 below, shall pay, directly to the Lender, the
Termination Amount (if the Lender has accelerated the entire outstanding
principal balance of the Loan, and such Termination Amount is due as a result),
and (iv) in the event the Lender accelerates the Loan on the basis of several
defaults which include (and are stated in writing by Lender to include) Buyer’s
failure to make Monthly Note Payments or Monthly Swap Payments, the parties
agree that such failure constitutes a controlling default and Buyer shall pay
all applicable default interest and any applicable late fee, regardless of any
non-monetary default of the Seller Parties.

b. Buyer’s and Buyer Parent’s Indemnity. Buyer and Buyer Parent agree to
indemnify, defend and hold Seller Parties and their officers, directors,
partners, members, agents, employees, affiliates, attorneys, heirs, successors
and assigns (each a “Seller Indemnified Party” and collectively, “Seller’s
Indemnified Parties”) harmless from and against any and all liabilities, liens,
claims, damages, costs, expenses, suits or judgments paid or incurred by any of
Seller’s Indemnified Parties and all expenses related thereto, including,
without limitation, court costs and reasonable attorneys’ fees arising out of or
in any way connected or related to (i) any liability Seller Parties have to
Lender arising because of a breach or nonperformance by Buyer of any of the
Assumed Obligations, (ii) any breach or nonperformance by Buyer or Buyer Parent
of any provision or covenant contained in this Agreement and resulting in any
Seller Parties having liability to Lender, including, but not limited to, a
Buyer Default under Section 9, or (iii) the breach of any representation or
warranty of Buyer or Buyer Parent contained in this Agreement and resulting in
liability to Lender by any Seller Parties (each, an “Event(s) of Buyer
Indemnification”). The indemnities set forth in this Section shall survive
Closing without limitation. Notwithstanding the foregoing, in no event shall
Buyer or Buyer Parent be obligated to indemnify, defend, or hold harmless any
Seller Indemnified Party for any liabilities of a Seller Indemnified Party to
the extent arising out of the Retained Obligations. Buyer’s and Buyer Parent’s
obligations under this Agreement shall be secured by a mortgage on the Property,
subordinate to the mortgage securing the Loan and the Swap Obligations, in the
format attached hereto as Exhibit “D” (the “Second Mortgage”). If the Lender
forecloses under the Mortgage, the parties acknowledge and agree that neither
Buyer nor Buyer Parent shall have any liability to the Seller Indemnified
Parties beyond the difference between any amount recovered upon a sale of the
Property to a third party (or, if Lender or its affiliate or assignee takes
title to the Property, the “Market Value” of the Property at the time of
foreclosure) and any amounts owed to the Lender and the Seller by the Buyer
hereunder. As used in the previous sentence, “Market Value” shall mean the fair
market value of the Property determined by agreement between the Buyer and
Seller within thirty (30) days of the Lender (or its affiliate or assignee)
taking title. If such agreement cannot be reached, “Market Value” shall be
determined as follows: the Seller and Buyer shall each select one independent
appraiser within fifteen (15) days of the expiration of the aforementioned
thirty-day period, which two appraisers shall each make a determination of the
fair market value. In the event a party shall fail to select an independent
appraiser within such fifteen-day period, the appraisal from the other party
shall constitute the Market Value. In the event the fair market values of the
two appraisers differ by less than 10% of the highest of such values, the fair
market values of the two appraisals shall be averaged and the resulting amount
shall be the Market Value of the Property. In the event the fair market values
of the two appraisals differ by more than 10% of the highest of such values,
then the two appraisers shall jointly select a third appraiser, who shall choose
the appraisal of the initial two appraisals that the third appraiser determines
to be closest in value to the fair market value of the Property, which value
shall constitute the Market Value of the Property. Costs of the initial
appraisers shall be borne by the parties who appointed them. Costs of the third
appraiser, if applicable, shall be divided equally.

9. Buyer or Buyer Parent Default. Time is of the essence hereof. The term “Buyer
Default,” as used in this Agreement, shall mean the occurrence of any one or
more of the following events:

a. The failure of Buyer or Buyer Parent to perform any of its obligations under
this Agreement after seven (7) days written notice from Seller including, but
not limited to, the Assumed Obligations;

b. An Event of Default under the Second Mortgage;

c. The filing of a proceeding in bankruptcy or arrangement or reorganization by
or against Buyer or Buyer Parent pursuant to the United States Bankruptcy Code
or any similar law, federal or state, including but not limited to:



  i.   Buyer or Buyer Parent shall file a voluntary petition in bankruptcy or
shall be adjudicated bankrupt or insolvent, or shall file any petition or answer
seeking or acquiescing in any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief for itself under any
present or future federal, state, or other statute, law or regulation relating
to bankruptcy, insolvency or other relief for debtors, or shall seek or consent
to or acquiesce in the appointment of any trustee, receiver or liquidator of any
party hereto, or shall make any general assignment for the benefit of creditors,
or shall admit in writing its inability to pay or shall fail to pay its material
debts generally as they become due;



  ii.   A court of competent jurisdiction shall enter an order, judgment or
decree approving a petition filed against Buyer or Buyer Parent seeking any
reorganization, dissolution or similar relief under any present or future
federal, state, or other statute, law or regulation relating to bankruptcy,
insolvency or other relief for debtors, or any party hereto shall be the subject
of an order for relief entered by such a court, and such order, judgment or
decree shall remain unvacated and unstaved for an aggregate of sixty (60) days
(whether or not consecutive) from the fist date of entry thereof, or any
trustee, receiver, custodian or liquidator of Buyer shall be appointed without
the consent or acquiescence of such party and such appointment shall remain
unvacated and unstayed for an aggregate of sixty (60) days (whether or not
consecutive);

d. The dissolution or termination of the existence or the insolvency of Buyer or
Buyer Parent; the appointment of a receiver for any part of the Property; or any
assignment for the benefit of creditors, any type of creditor workout, or the
commencement of any proceedings under any bankruptcy or insolvency laws by or
against Buyer.

e. Commencement of foreclosure, whether by judicial proceeding, self-help,
repossession or any other method, by Lender against the Property, which
commencement results from the breach or non-performance of Buyer or Buyer
Parent’s obligations under this Agreement.

f. Final judgment(s) for the payment of money shall be rendered against the
Buyer or Buyer Parent and shall remain undischarged for a period of thirty
(30) days during which execution shall not be effectively stayed, if such
judgment(s) materially, adversely impacts Buyer or Buyer Parent’s ability to
comply with the terms of this Agreement.

10. Rights and Remedies Upon Event of Buyer Default. Subject to the limitations
contained in this Section 10, upon the occurrence of a Buyer Default, and the
Buyer or Buyer Parent’s failure to cure such default within the time periods
specified in this Agreement, Seller shall have the right to exercise any of the
following remedies:



  10.1   Acceleration. Seller may, without further demand, presentment or notice
to Buyer or Buyer Parent, declare the following to be due and payable to the
Seller:

The indemnity obligations under Section 8(b), and Buyer’s Acceleration Payment
and, if applicable under the terms of this Agreement, the Termination Amount.

Notwithstanding any other provision in this Agreement or the Second Mortgage
(defined in Section 8) to the contrary, the Seller may not declare the foregoing
amounts due and payable to the Seller unless the Lender has accelerated the
indebtedness owed under the Loan Documents in writing or served a Notice of
Foreclosure under Minnesota Statutes, Chapters 580, 581, or 582.

Notwithstanding any other provision in this Agreement or the Second Mortgage to
the contrary, any payment by the Buyer to cure any monetary default under this
Agreement and/or the Loan Documents, including, without limitation, Buyer’s
Acceleration Payment, made post-Lender-acceleration and/or during the period of
redemption after foreclosure sale shall be paid directly to the Lender and
applied against the indebtedness under the Loan Documents. Any amounts for
attorneys fees and costs of Seller that are required to be paid by Buyer to
Seller under Section 20 hereto and/or pursuant to the Second Mortgage shall be
paid directly to Seller.



  10.2   Remedies Under Mortgage. Notwithstanding any other provision in this
Agreement or the Second Mortgage to the contrary, after an acceleration of the
indebtedness of the Loan by the Lender in writing (and in no event prior to such
time) or filed a complaint in the applicable jurisdiction seeking to foreclose
its Mortgage, the Seller may enforce any one or more of the rights and remedies
provided to it in accordance with the Second Mortgage (already defined in
Section 8).

11. Remedies Cumulative. Each and every power or remedy herein specifically
given shall be in addition to every other power or remedy, existing or implied,
given now or hereafter existing at law or in equity (including, without
limitation, any remedies provided for in the Sales Agreement), and each and
every power and remedy herein specifically given or otherwise so existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by any party hereto, and the exercise or the beginning of the exercise
of one power or remedy shall not be deemed a waiver of the right to exercise at
the same time or thereafter any other power or remedy. No delay or omission of
any party hereto in the exercise of any right or power accruing hereunder shall
impair any such right or power or be construed to be a waiver of any default or
acquiescence therein. Notwithstanding anything to the contrary in this Agreement
and/or in the Second Mortgage, no party shall be liable to any other party
hereunder and/or under the Second Mortgage for any indirect, consequential or
punitive damages.

12. Notices. All notices, demands and other communications of any type given by
any party hereunder, whether required by this Agreement or in any way related to
the transaction contracted for herein, shall be void and of no effect unless
given in accordance with the provisions of this Section. All notices shall be in
writing and shall be delivered (i) by courier; (ii) by Federal Express or other
nationally recognized overnight delivery service; (iii) by facsimile; or (iv) by
e-mail. Notices delivered by facsimile or e-mail must be followed by
confirmation via Federal Express or other nationally recognized overnight
delivery service. Notices shall be deemed received (i) if by courier, upon
delivery or refusal of same; (ii) if by Federal Express or other nationally
recognized overnight delivery service, the business day following deposit;
(iii) if by facsimile, upon confirmation of transmission; and (iv) immediately
following e-mail transmission. Any notice received on a non-business day or
after 5:00 p.m. Pacific Time on a business day shall be deemed received on the
next business day. Notices shall be given to the following addresses:

To Seller and Existing Guarantors: c/o Stingray Properties, LLC

6975 Saukview Drive Saint Cloud, Minnesota 56303 Attn: Gary Verkinnes Phone:
(320) 251-9221 Facsimile: (320) 251-9388 E-mail: garyv@cornerstonestcloud.com

      And with a copy to:  
Gray Plant Mooty
1010 West St. Germain Street
Suite 500
Saint Cloud, Minnesota 56301
Attn: Kevin O’Driscoll
Phone: (320) 252-4414
Facsimile: (320) 259-8162
E-mail: kevin.odriscoll@gpmlaw.com

      To Buyer and Buyer Parent:  
G&E Healthcare REIT II Sartell MOB, LLC
Grubb & Ellis Healthcare REIT II Holdings, LP
c/o Grubb & Ellis Equity Advisors, LLC
1551 North Tustin Avenue, Suite 200
Santa Ana, California 92705
Attn: Danny Prosky
Phone: (714) 667-8252
Facsimile: (714) 975-2199
E-mail: Danny.Prosky@Grubb-Ellis.com
And with a copy to:  
Gregory Kaplan, PLC
7 East Second Street
Richmond, Virginia 23224
Attn: Joseph J. McQuade
Telephone: (804) 916-9027
Facsimile: (804) 916-9127
E-Mail: jmcquade@gregkaplaw.com

13. Incorporation of Recitals. Each of the Recitals set forth above in this
Agreement are incorporated herein and made a part hereof.

14. Captions. The headings to the sections of this Agreement have been inserted
for convenience of reference only and shall in no way modify or restrict any
provisions hereof or be used to construe any such provisions.

15. Partial Invalidity. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable, and this Agreement shall be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
of this Agreement.

16. Entire Agreement. This Agreement and the documents contemplated to be
executed herewith constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and shall not be amended unless such
amendment is in writing and executed by each of the parties. The Agreement
supersedes all prior negotiations regarding the subject matter hereof.

17. Binding Effect. This Agreement and the documents contemplated to be executed
in connection herewith shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

18. Multiple Counterparts. This Agreement may be executed in multiple
counterparts, each of which will be an original, but any of which, taken
together, will constitute one and the same Agreement. Counterparts of this
Agreement transmitted by facsimile or electronic mail shall be treated as
originals in all respects.

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Minnesota.

20. Cost and Expenses. In the event of a judicial or administrative proceeding
or action with respect to the interpretation or enforcement of this Agreement,
the prevailing party shall be entitled to recover reasonable costs and expenses
including, without limitation, reasonable attorneys’ fees and expenses, whether
at the investigative, pretrial, trial or appellate level. The prevailing party
shall be determined by the court based upon an assessment of which party’s major
arguments or position prevailed. This provision shall in no way affect or
diminish the Seller’s rights to reasonable attorneys fees or costs under the
Second Mortgage.

21. Swap Termination.

a. Payoff Prior to Sale or Acceleration. Prior to the Buyer’s sale of the
Property or any acceleration of the Loan by the Lender, Buyer and Seller Parties
agree that either Buyer or Seller Parties may periodically communicate with
Lender to determine the Termination Amount at any given time applicable on a
payoff of the full principal and interest amount due and owing on the Loan;
Buyer and Seller Parties further agree that each shall cooperate with the other
as may be reasonably necessary to facilitate any such communication. In the
event there is no such fee applicable, Seller determines at its discretion that
such fee is in an amount that Seller agrees to pay or Buyer determines at its
discretion that such fee is in an amount that Buyer agrees to pay, and upon
written request from the other (supported by documentation from Lender
evidencing current the Termination Amount), (i) Buyer agrees to promptly make
the Buyer’s Acceleration Payment directly to the Lender, (ii) Seller agrees to
promptly make the Seller’s Acceleration Payment (if any) directly to the Lender
and (iii) the party who has agreed, in its discretion, to pay the Termination
Amount shall pay such Termination Amount directly to the Lender.

b. Sale of the Property by Buyer. Upon any sale of the Property by Buyer and
payment of the Buyer’s Acceleration Payment to the Lender in connection
therewith, the Buyer shall be responsible for payment of the Termination Amount
(if any) directly to the Lender, provided, however, that the Seller shall be
responsible to make the Seller’s Acceleration Payment (if any) directly to the
Lender.

c. Acceleration of the Loan.



  i.   Payment by Buyer. Upon any acceleration of the Loan by the Lender for a
failure of the Buyer to perform on the Assumed Obligations including, but not
limited to, the failure to make the Monthly Note Payments and Monthly Swap
Payments, the Buyer agrees to promptly make the Buyer’s Acceleration Payment and
Termination Amount directly to the Lender.



  ii.   Payment by Seller. Upon any acceleration of the Loan by the Lender for a
failure of the Seller to perform on the Retained Obligations, the Seller agrees
to promptly make the Seller’s Acceleration Payment directly to the Lender and,
except as provided hereinafter, to promptly pay the Termination Amount directly
to the Lender. To the extent the Lender accelerates the Loan on the basis of
several defaults which include (and are stated in writing by Lender to include)
Buyer’s failure to make the Monthly Note Payments or Monthly Swap Payments, the
parties agree that such failure constitutes a controlling default and the Buyer
agrees to promptly make the Buyer’s Acceleration Payment and Termination Amount
and any applicable late fee and any applicable default interest directly to the
Lender regardless of any non-monetary default of the Seller Parties.

d. Termination Amount. In the event that the Termination Amount is a credit owed
by Lender, then, notwithstanding anything to the contrary contained herein, such
amount shall be shared by the Seller and the Buyer in proportion to the length
of time the parties have owned the Property during the term of the Loan.

[THE REMAINDER OF THIS PAGE INTENTIONALLY RESERVED]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first aforesaid.

BUYER:

G&E HEALTHCARE REIT II SARTELL MOB, LLC,
a Delaware limited liability company

By: /s/ Danny Prosky
Name: Danny Prosky
Its: Authorized Signatory

BUYER PARENT:

GRUBB & ELLIS HEALTHCARE REIT II, INC.,


a Maryland corporation

By: /s/ Andrea R. Biller
Name: Andrea R. Biller
Its: Executive Vice President


2

SELLER:

STINGRAY PROPERTIES, LLC,


a Minnesota limited liability company

      By: /s/ Gary Verkinnes

Name:
  Gary Verkinnes

Title: Partner

EXISTING ENTITY GUARANTORS:

SYLVAN HOLDINGS, LLC,
a Minnesota limited liability company

      By: /s/ Jeffrey Gerdes

Name:
  Jeffrey Gerdes

Title: Partner

CRYSTAL BLUE PROPERTIES,
a Minnesota limited liability company

      By: /s/ Gary Verkinnes

Name:
  Gary Verkinnes

Title: Partner

EXISTING INDIVIDUAL GUARANTORS:

      /s/ Ronald Berg

Name:
  Ronald Berg

          /s/ Gary Verkinnes       Name:     Gary Verkinnes /s/ Jeffrey Gerdes
Name: Jeffrey Gerdes

      /s/ Samir Elghor

Name:
  Samir Elghor

3